DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  The term “gain” in line 1 appears to be a misspelling of the term “grain.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 15, the recitations “has a crystallization rate of 0%” and “comprising a crystallization rate of 0%” respectively, render the claims indefinite because it is not clear if the malt itself crystallizes or the sugar comprised in the malt kernels crystalize.
Regarding claim 19, the recitation “wherein the kernel is uncrystallized” renders the claim indefinite because it is not clear if Applicants intend to claim that the sugar comprises sugar and the sugar is uncrystallized or that the kernel itself is not crystallized.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Targan (US 4,496,605).
Regarding claims 18-20, Targan discloses black barley malt having a Lovibond Tintometer reading of greater than about 400 (i.e., 400º L) and a moisture content of about 1.5 to 2.5% by weight (C3/L27-36).  
Given Targan discloses black barley malt, inherently the internal structure of the barley kernels would comprises amorphous sugar and a sugar crystallization rate of 0%.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarachaneeyakorn et al. (“Optimization of Combined Microwave-Hot Air Roasting of Malt Based on Energy Consumption and Neo-Formed Contaminants Content”, Journal of Food Science, Vol. 75, Nr. 4, (2010), pp. E201-E207) in view of Hertrich (“Topics in Brewing: Malting”, MBAA TQ, Vol. 50, No. 4, (2013), pp. 131-141).
Regarding claims 1, 4-9, 11, 13 and 14, Akkarachaneeyakorn et al. disclose a process of making a black colored malt, and the resulting black colored malt, the process comprising the steps of: (a) obtaining barley malt having an average initial moisture content of 5.36% on a wet basis (p. E202/Materials); (b) microwaving the barley malt for 3.5 minutes (wherein the microwave radiation has a frequency of 2450 MHz); and c) drying the microwaved barley malt in a domestic oven at a temperature of 211ºC for 150 minutes to obtain a black malt (Abstract, p. 202E/Drying experiment).  
Here, given drying occurs at a temperature of 211ºC, the domestic oven is considered equivalent to a kiln.  A kiln is merely an oven capable of heating to temperatures higher than a conventional oven.
Akkarachaneeyakorn et al. disclose that during conventional roasting processes, moisture is initially removed off from the surface of the grain and water moves from the interior of the product to the dried surface through a diffusion process.  Akkarachaneeyakorn et al. disclose that this process is time- and energy consuming (p. E201/Introduction). Akkarachaneeyakorn et al.  disclose in a microwave drying system, the product heating is associated with a volumetric heat generation, which leads to higher internal temperature resulting in an increase in internal vapor pressure which help to push liquid flow towards the surface, making it possible for higher drying rates (p. 201E/Introduction).  Akkarachaneeyakorn et al.  disclose that a combination of microwave-conventional heating process can reduce surface moisture more efficiently when compared with microwave-only heating (p. 201E-202E/Introduction).  
Given Akkarachaneeyakorn et al. disclose a process wherein malted barley having an initial moisture content of 5.36% on a wet basis (a first moisture), is dried in a two-step microwave-oven drying process, it follows that the malted barley would have a second moisture content after the microwave drying step and a third moisture content after the oven drying step.
	Akkarachaneeyakorn et al. is silent with respect steeping a batch of malted grain in water.
	Hertrich teaches a conventional malting process comprises the steps of: (a) selecting a barley grain; (b) steeping the barley grain in water to achieve a moisture content of 44-48%); (c) germinating the steeped barley at a moisture content of 44-48% to produce green malt; (d) kilning the green malt to reduce the moisture content from 44-48% to 4% and create desired color and flavor properties; and (e) roasting the kilned barley to obtain a specialty malt (p. 135-140/The Current Malting Process).  In addition, Hertrich teaches that the green malt from step (c) can be directly roasted in a two-step heating process (p. 139/Green Malt Roasting).  
	Akkarachaneeyakorn et al. and Hertrich are combinable because they are concerned with the same field of endeavor, namely, malt processing.
	Given Hertrich teaches that in the process of malting, the moisture content of green malt (i.e., steeped barley grain) is reduced from 44-48% to 4% using conventional ovens (e.g. kilns) and/or roasters, since Akkarachaneeyakorn et al. teach drying processes in malting are time- and energy consuming (p. E201/Introduction) and by utilizing a combination microwave and oven drying the efficiency of the process is improved (i.e., saving energy), the person of ordinary skill in the art would have considered applying and optimizing the two step microwave and oven drying process of Akkarachaneeyakorn et al. to green malt having a first moisture content of 44-48% to improve the efficiency of the drying process while still obtaining a black malt.
	While Akkarachaneeyakorn et al. disclose, after microwave drying, oven drying at 211ºC for 150 minutes to obtain a black malt, the reference is silent with respect to temperatures ranging from 150º to 200ºC.  It would have been obvious to one of ordinary skill in the prior to the effective filing date of the present invention to have adjusted, in routine processing, the temperature and time of the oven heating step to obtain a desired moisture reduction, flavor and color in the resulting malted barley.
	Regarding claims 2 and 3, modified Akkarachaneeyakorn et al. disclose all of the claim limitations as set forth above.  While the combination of Akkarachaneeyakorn et al. suggest a malted grain having a first moisture content of between 44-48% and a dried malted grain having a third moisture content of 4.0%, the reference is silent with respect to a second moisture content (i.e., moisture after microwaving).  However, the person of ordinary skill in the art would have been motivated to adjust, in routine processing, the time of the microwaving step (and therefore the second moisture content) and the time and temperature of the oven drying step to obtain a malted barley with the desired moisture, flavor and color.
	Regarding claims 10 and 17, modified Akkarachaneeyakorn et al. disclose all of the claim limitations as set forth above.  Given Akkarachaneeyakorn et al. disclose making black malt, inherently the malt would exhibit a color ranging from 375ºL to 620ºL. 
	Regarding claims 12, 15 and 16, modified Akkarachaneeyakorn et al. disclose all of the claim limitations as set forth above.  Given the combination of Akkarachaneeyakorn et al. and Hertrich suggest a black colored malt prepared by the claimed process, inherently the malt kernels and an internal structure of amorphous sugar and a sugar crystallization rate of 0%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759